





BEFORE
THE PUBLIC UTILITIES COMMISSION OF OHIO


In the Matter of the Application of
The Dayton Power and Light Company for Approval of Its Electric Security Plan


In the Matter of the Application of
The Dayton Power and Light Company for Approval of Revised Tariffs


In the Matter of the Application of
The Dayton Power and Light Company for Approval of Certain Accounting Authority
Pursuant to Ohio Rev. Code § 4905.13
:


:


:


:


:


:


Case No. 16-0395-EL-SSO






Case No. 16-0396-EL-ATA






Case No. 16-0397-EL-AAM






________________________________________________________________ 

AMENDED STIPULATION AND RECOMMENDATION
________________________________________________________________

Ohio Administrative Code Rule 4901-1-30 provides that any two or more parties to
a proceeding may enter into a written stipulation covering the issues presented
in that proceeding. This Amended Stipulation and Recommendation ("Stipulation")
sets forth the understanding of the parties that have signed below (the
"Signatory Parties"). The Signatory Parties recommend that the Public Utilities
Commission of Ohio ("Commission") approve and adopt, as part of its Opinion and
Order, this Stipulation which will resolve all of the issues in the
above-captioned proceeding.
This Stipulation is a product of lengthy, serious, arm's-length bargaining among
the Signatory Parties (who are capable, knowledgeable, and represented by
counsel) with the participation of the Commission's Staff, which negotiations
were undertaken by the Signatory Parties to settle this proceeding. This
Stipulation was negotiated among all parties to the proceedings and no party was
excluded from negotiations. This Stipulation is supported by


1

--------------------------------------------------------------------------------




adequate data and information; as a package, the Stipulation benefits customers
and the public interest; promotes effective competition and the development of a
competitive marketplace; represents a just and reasonable resolution of all
issues in this proceeding; violates no regulatory principle or practice; and
complies with and promotes the policies and requirements of Chapter 4928,
Revised Code. Although this Stipulation is not binding on the Commission, it is
entitled to careful consideration by the Commission, where, as here, it is
sponsored by Signatory Parties representing a wide range of interests.
WHEREAS, in order to comply with Ohio Rev. Code § 4928.143, DP&L filed an
Application and Supporting Testimony, Schedules and Workpapers in this
proceeding;
WHEREAS, the Signatory Parties engaged in extensive discovery in this
proceeding, with The Dayton Power and Light Company ("DP&L" or "the Company")
responding to over 1,200 discovery requests; three DP&L witnesses were deposed;
DP&L deposed 22 intervenor witnesses;
WHEREAS, the terms of this Stipulation are reasonable to ensure that DP&L can
maintain its financial integrity and modernize its distribution infrastructure
so that customers receive stable and reliable service; and
WHEREAS, the terms and conditions of this Stipulation satisfy the policies of
the State of Ohio as set forth in Section 4928.02, Revised Code.
Now, therefore, for the purposes of resolving all issues raised in this
proceeding, the Signatory Parties stipulate, agree and recommend as follows:


2

--------------------------------------------------------------------------------






I.
Term

1.    To assist in maintaining rate certainty, improving the financial health of
the DP&L so as to allow it the opportunity to achieve and maintain an investment
grade credit rating, and continue to provide safe and stable service in Ohio,
the Signatory Parties agree that the ESP term shall begin upon Commission
approval of this Stipulation, and shall run for a period of six (6) years.
II.
Distribution Service and Grid Modernization

To allow DP&L to provide stable and certain distribution service and to
modernize its distribution grid, the Signatory Parties agree to the following
terms.
1.    AES/DPL Contributions: DP&L, on behalf of itself and DPL Inc., agrees to
the following:
a.
During the ESP term, DPL Inc. will not make any dividend payments to AES
Corporation or to AES Ohio Generation, LLC.

b.
During the DMR term, DPL Inc. agrees that it will not make any
contractually-required tax sharing payments to AES Corporation ("Tax Sharing
Liabilities").  Pursuant to the preceding sentence, AES Corporation agrees to
forgo collection of the Tax Sharing Liabilities payable throughout the DMR term,
and DPL Inc. will not continue to accrue the Tax Sharing Liabilities in its
financial statements. AES and DPL Inc. will convert the entirety of the current
and non-current DPL Inc.



3

--------------------------------------------------------------------------------




Tax Sharing Liabilities to an additional equity investment in DPL Inc. on or
before the effective date of the ESP. Thereafter, during the term of the DMR,
AES and DPL Inc. will, each month, convert the additional DPL Inc. Tax Sharing
Liabilities for that month to an additional equity investment in DPL Inc.  AES,
DP&L and DPL Inc. agree that the conversions will not be reversed at any future
date. 
c.
Assuming FERC approval, DP&L agrees to transfer its generation assets and
non-debt liabilities to AES Ohio Generation, LLC, an affiliated subsidiary of
DPL Inc., within 180 days following final Commission approval of this
Stipulation, provided that the Commission approves this Stipulation without
material modifications.

d.
DP&L (or the affiliate to whom the generation assets are transferred) will
commit to commence a sale process to sell to a third party its ownership in
Conesville, Miami Fort, and Zimmer Stations.

e.
AES Corporation will use all proceeds from any sale of the coal generation
assets to make discretionary debt repayments at DP&L and DPL Inc.

2.    Distribution Modernization Rider/Distribution Investment Rider
a.
DP&L will implement a non-bypassable Distribution Modernization Rider ("DMR")
for years 1 through 3 of the term of the ESP. The DMR shall be designed to
collect $105 million in revenue per year.1 With Commission



4

--------------------------------------------------------------------------------




approval, DP&L may have the option of extending the duration of Rider DMR for an
additional two years. DP&L may apply for such extension by filing an application
in a separate docket by June 1, 2019. The Commission will determine the amount
of the Rider DMR for the two-year extension period based upon the evidence
presented in the separate docket, including, but not limited to evidence of DPL
Inc.'s and DP&L's financial needs and evidence of the measures undertaken by DPL
Inc. and DP&L, to address their financial issues. Any Signatory Parties or
Non‑Opposing Parties2 to this Stipulation may advocate for or oppose the request
for a DMR extension in the separate docket.
b.
Cash flow from the DMR will be used to (a) pay interest obligations on existing
debt at DPL Inc. and DP&L; (b) make discretionary debt prepayments at DPL Inc.
and DP&L; and (c) position DP&L to make capital expenditures to modernize and/or
maintain DP&L's transmission and distribution infrastructure.

c.
The cost allocation of the DMR to tariff classes will balance the bill impact to
customers, fairness, and cost-causation principles. This allocation shall be as
follows: 34% allocated based on 5 Coincident Peaks, 33% allocated based on
distribution revenue, and 33% based on historic allocation of the currently
charged non-bypassable rider. DMR cost allocation and rate design are shown in
Exhibit A. DMR will include an



5

--------------------------------------------------------------------------------




annual true-up mechanism, without carrying charges. Rate design within the
classes is summarized as:
i.
Residential, secondary and lighting classes will be $/kWh rates by year three.
DP&L will phase in the proposed rate design for the Residential Heating class
and Secondary class over a two year period. DMR rates are provided in Exhibit A.

ii.
All other classes will include both energy and demand rates.

d.
A DP&L Distribution Investment Rider ("DIR") will be established, set initially
at zero, to recover incremental distribution capital investments recorded in
Account 101 Plant In Service related to FERC Plant Accounts 360-374. Recovery of
revenue requirements will be based upon and commence with the resolution of
DP&L's distribution rate case (Case No. 15-1830-EL-AIR) or a future distribution
rate case. All other matters related to the DIR, including, but not limited to
cost allocation, term, rate design, and annual revenue caps, shall be addressed
in the pending (Case No. 15-1830-EL-AIR) or a future distribution rate case.

e.
Rider DMR revenues shall be excluded from Significantly Excessive Earnings Test
("SEET") calculations. DP&L's SEET threshold will remain at 12%.



6

--------------------------------------------------------------------------------




3.    Smart Grid Rider
a.
Distribution Infrastructure Modernization Plan: DP&L will file a comprehensive
Distribution Infrastructure Modernization Plan ("Modernization Plan") within
three months of completion of the Commission's Power Forward initiative or
February 1, 2018, whichever is earlier unless an extension is recommended by
Staff or granted by the Commission.

b.
The Modernization Plan should assess and analyze the cost-effectiveness and
provide a cost/benefit analysis of all of its components and provide anticipated
timelines for deployment. The Modernization Plan will identify operational cost
savings from the program. The Modernization Plan will include a proposal for
specific technology components, including but not limited to: advanced metering
infrastructure (AMI), including smart meters; meter data management systems
capable of providing bill-quality data, i.e., data that has gone through the
validation, estimation, and editing "VEE" process, to CRES providers and
authorized third parties; system-wide distribution automation; and volt-VAR
optimization.

c.
The costs of DP&L's grid modernization efforts as outlined in the to-be-filed
Modernization Plan, once approved by the Commission, will be recovered through a
new Smart Grid Rider ("SGR"). The costs of the grid modernization program will
be subject to an annual prudence review. The



7

--------------------------------------------------------------------------------




SGR shall be set initially at zero. All other matters relating to the SGR shall
be addressed in a future proceeding seeking approval of the Modernization Plan.
Any Signatory Parties or Non-Opposing Parties to this Stipulation may advocate
for or oppose all or some components of the Modernization Plan.
III.
Standard Offer Rate

1.    As originally proposed in DP&L's ESP, DP&L will implement a bypassable,
Standard Offer Rate that will be based on competitive bid auctions, as accepted
by the Commission in Case No. 08-1094-EL-SSO and charged on a $/kWh basis for
all tariff classes. However, the Standard Offer Rate will be modified from
DP&L's original proposal as follows:
a.
Consistent with the current process, DP&L will procure RECs to meet the
requirements in ORC 4928.64 and recover those reasonable and prudent costs on a
bypassable basis. Although these amounts will be separately identified in
supporting schedules, these amounts will be included as a component of the
Standard Offer Rate instead of a separate Alternative Energy Rider ("AER")
Tariff. This maintains the simplicity of one Tariff for bypassable charges that
allows for an easy price-to-compare. Additionally, DP&L agrees to not implement
the cash working component of the Standard Offer Rate as originally proposed in
the Application.

b.
For the proposed Standard Offer Rate, DP&L will phase in the proposed rate
design for the Residential Heating Class and Secondary Class over a



8

--------------------------------------------------------------------------------




two year period such that DP&L's proposed rate design will be in place beginning
year 3 of the ESP.
c.
The Unbilled Fuel as proposed in the Application will be recovered and tracked
separately on a bypassable basis over a three-year period with no carrying
charges.

d.
In DP&L’s filed distribution rate case (Case No. 15-1830-EL-AIR), there will be
an evaluation of costs contained in distribution rates that may be necessary to
provide standard service offer service. Any reallocation of costs to the
standard service offer as a result of this evaluation will be revenue neutral to
DP&L.

IV.
Economic Development Rider

1.    To further State policy and enhance the State's effectiveness in the
global economy, DP&L will offer several different economic development
incentives to large customers that are Signatory or Non-Opposing Parties.
Customers may receive only one of the incentives below, and incentives may not
be combined.  The provisions in this Section shall expire when the DMR expires,
or when an equivalent economic stability charge intended to provide financial
stability to DP&L or DPL Inc., whether proposed in this case or another
proceeding, expires.3 DP&L will implement the following economic development
incentives:
a.
The following economic development incentives will be equal to $(0.0040) per kWh
for all kWh:



9

--------------------------------------------------------------------------------




i.
Economic Improvement Incentive available to single site customers with MW demand
of 10 MW or greater with an average load factor of at least 80%. The Signatory
or Non-Opposing Parties that qualify for the incentive are: one member of Ohio
Energy Group ("OEG") (both accounts), one member of Industrial Energy Users-Ohio
("IEU") and Miami Valley Hospital (the Ohio Hospital Association).

ii.
Automaker Incentive available to single site customers with MW demand of 4 MW or
greater. The Signatory or Non-Opposing Parties that qualify for the incentive
are: One member of OEG, Honda of America Mfg., Inc. ("Honda"), and one other
member of OMAEG.

iii.
Ohio Business Incentive available to businesses headquartered in the State of
Ohio; this incentive will aggregate accounts within the DP&L service area and
must achieve a total average demand of 2 MW or greater. The Signatory or
Non-Opposing Parties that qualify for the incentive are: Honda, two other
members of OMAEG, The Kroger Co. ("Kroger"), and one member of IEU.

2.    The costs of these programs will be recovered through DP&L's
non-bypassable Economic Development Rider ("EDR"), consistent with how those
costs are allocated and recovered through that rider currently.


10

--------------------------------------------------------------------------------




V.
Economic Development Grant Fund

1.    DP&L agrees to make the following economic development payments, which
payments shall not be recoverable from customers. The provisions in this Section
shall expire when the DMR expires, or when an equivalent economic stability
charge intended to provide financial stability to DP&L or DPL Inc., whether
proposed in this case or another proceeding, expires4.
a.
Economic Development grant fund of $1,000,000 annually for use by customers
within DP&L's service territory for energy programs and infrastructure.

b.
Within 60 days of Commission approval of the Stipulation, DP&L shall provide the
first of no more than five economic development grants that will total $2
million dollars over the term of the ESP.  DP&L will consult with the Adams
County officials to identify the most appropriate third-party to administer the
funds. The funds will be used specifically for (a) economic development
activities, (b) workforce development, and (c) direct financial education
assistance for job training at state or federally licensed educational
institutions for individual DP&L employees who work at generation facilities in
Adams and Brown Counties, Ohio and surrounding communities. At least half of the
funds provided by DP&L shall be used for job training.  DP&L further agrees to
collaborate with



11

--------------------------------------------------------------------------------




local and statewide economic development organizations to identify and promote
potential economic development in Adams and Brown Counties. 
c.
To partially offset the costs of this Stipulation and rate design modifications,
within ten days of an Order by the Commission authorizing DP&L to file tariff
sheets to collect the Distribution Modernization Rider,  DP&L will pay $145,000
to IEU-Ohio for the benefit of its members, $18,000 to OMAEG for the benefit of
its members and $160,000 to Kroger, according to instructions for payment
provided by the parties.  Thereafter, DP&L will pay the same amounts to
IEU-Ohio, OMAEG and Kroger, according to instructions for payment provided by
the parties, on the annual anniversary of the date on which the first payment
described in the prior sentence was made.  If the Commission, another
administrative agency, or a court modifies the proposed amount to be collected
or credited under the Distribution Modernization Rider or the EDR credits, the
parties agree that such modification is a material modification and agree to
negotiate in good faith to amend this paragraph so that the parties receive the
expected value of the agreement. In no event shall IEU-Ohio, OMAEG, Kroger or
any of their benefiting members be obligated to return all or any portion of any
payment made by DP&L5. 

VI.
Other Riders and Tariffs

1.    DP&L has proposed riders in both its pending Distribution Rate case and
this ESP case. Those requests will be treated as follows:


12

--------------------------------------------------------------------------------






a.
Reconciliation Rider:

i.
DP&L shall withdraw its request to recover in this case OVEC costs that it has
deferred pursuant to the Commission's Order in Case No. 13-2420-EL-UNC. DP&L
shall file an application in a separate proceeding to seek recovery of those
costs. Signatory and Non-Opposing Parties shall not contest DP&L's request to
recover the OVEC deferral in that separate proceeding provided DP&L uses good
faith efforts to divest from the OVEC units.6 

ii.
After an Order in this ESP case, DP&L shall defer/recover or credit, the net of
proceeds from selling OVEC energy and capacity into the PJM marketplace and OVEC
costs. This Rider will be charged on a bypassable basis, allocated to tariff
classes based on an allocation method of 50% demand and 50% energy with demand
being allocated on non-shopping customers 5 coincidental peak (5 CP) basis and
charged on kWh basis. The Reconciliation Rider will be trued up and the rate
allocation will be updated annually.

iii.
DP&L agrees to continue pursuing options to discharge its OVEC obligations. DP&L
shall file an annual report no later than February 28 of each year during the
Term of the ESP, outlining its



13

--------------------------------------------------------------------------------




efforts made in the prior 12 months to relieve itself of its OVEC obligations.
b.
Decoupling Rider: DP&L will implement the Decoupling Rider to include the lost
revenues currently recovered through the Energy Efficiency Rider as agreed to in
the Stipulation filed in Case No. 16-649-EL-POR on December 13, 2016. All other
matters relating to the Decoupling Rider, including but not limited to cost
allocation, term and rate design, shall be addressed in the pending distribution
case, Case No. 15-1830-EL-RDR or in DP&L's next Energy Efficiency Portfolio
case. This Rider will be charged on a non-bypassable basis.

c.
Transmission Cost Recovery Rider – Non-Bypassable (TCRR-N): DP&L's TCRR-N will
be implemented as it is currently. In addition, DP&L agrees to deploy a
small-scale pilot program providing an alternative means for customers to obtain
and pay for services otherwise provided by or through the TCRR-N. More
specifically, the purpose of this pilot program is to explore whether certain
customers could benefit from opting out of DP&L's TCRR-N and obtaining, directly
or indirectly through a certified CRES provider registered in DP&L's territory,
all transmission and ancillary services through the Open Access Transmission
Tariff and other PJM governing documents ("OATT") approved by the Federal Energy
Regulatory Commission ("FERC"), in effect from time to time, as modified by
FERC, and applicable to the zone in which the end



14

--------------------------------------------------------------------------------




user is located or whether the administrative burden to DP&L, and the cost and
risk to the customer, would render this option impractical. This pilot program
will be for the term of the ESP and be limited to the first 50 accounts that do
not take DP&L Standard Service Offer generation, are served at the primary
voltage level and above, and notify DP&L in writing within 30 days of the
approval of this Stipulation ("Pilot Participant").7 Subject to and taking into
consideration any existing contract with a CRES provider, the Pilot Participant
shall work with its CRES provider to complete any necessary steps for the Pilot
Participant to participate in the pilot program, including establishing a
separate PJM subaccount, registering a DUNS+4 with DP&L and completing related
EDI testing. Contingent on these necessary steps, the effective date for the
Pilot Participant’s opt-out of the TCRR-N, or any successor to the TCRR-N, shall
be the next available meter read date following acceptance of the CRES
provider’s enrollment request via EDI after the date which the CRES provider
verifies all of the necessary steps have been taken to provide the Pilot
Participant with all services otherwise provided by or through the TCRR-N,
including Network Integration Transmission Service ("NITS"). The effective date
shall be no earlier than the effective date of an order approving this
Stipulation. Nothing in this provision prevents the Pilot Participant from
delaying the effective date of the opt-out of the TCRR-N. Any increase or
decrease in the load and usage characteristics of any Pilot Participant, opening
of a replacement account or account


15

--------------------------------------------------------------------------------




transfer shall not affect the right to continue to be eligible in the pilot
program. Any account or successor account voluntarily returning to TCRR-N or any
TCRR-N successor, after 60 days advance notice, shall not, thereafter, make such
OATT election and eligibility for such election with regard to such account or
successor account shall be deemed terminated. Subject to the maximum of 50
accounts and notwithstanding the requirement to provide notice to DP&L within 30
days of the approval of this Stipulation regarding a customer's desire to
participate in the pilot program, new accounts of new customers and/or new and
expanded accounts of an existing Pilot Participant shall also have the right to
make such election regardless of whether the accounts are known or in existence
by the election deadline specified herein. Any such election would be effective
subject to the necessary timing steps outlined above. Such a Pilot Participant
that has opted out shall not receive the benefits or be subject to the costs of
TCRR-N or any successor to TCRR-N provided that they shall not be deprived of
any costs or refunds arising from decisions issued by FERC or the Commission
where such costs or refunds would flow through TCRR-N and are associated with
the period during which they obtained service by or through TCRR-N and such
costs or refunds are not otherwise available through the OATT. Such refunds (if
any) shall be deducted from refund amounts included in TCRR-N. Such a Pilot
Participant shall be eligible, at their election, as long as they continuously
remain a Pilot Participant and continue to obtain such services through the


16

--------------------------------------------------------------------------------




applicable OATT until such time as they may elect to discontinue such election
and revert to TCRR-N or a TCRR-N successor.
d.
Regulatory Compliance Rider ("RCR"): DP&L will implement a nonbypassable RCR to
recover the following five separate deferral balances: (1) Consumer Education
Campaign costs; (2) Retail Settlement System costs; (3) Green Pricing Program
costs; (4) Generation Separation costs; and (5) Bill Format Redesign costs. DP&L
will recover carrying costs at DP&L's cost of debt on the Bill Format Redesign
starting at the time those costs were incurred. Additionally, carrying costs at
DP&L's cost of debt will be included at the onset of recovery of the RCR for the
remaining RCR items except for Generation Separation costs. The Rider will be
trued up annually. The cost allocation of the RCR to tariff classes will be
based on base distribution revenues. The RCR rate design will be a monthly
charge per customer account. The total dollars recovered through the RCR shall
not exceed a total of $20 million over the ESP term including the remaining
costs associated with the separation of the generation assets which is capped at
$10 million as set forth in Case No. 13-2420-EL-UNC. DP&L may also recover costs
associated with supplier consolidated billing provisions set forth in Section
IX.1, through the RCR, provided that the amount recovered through the RCR does
not exceed the aforementioned cap.

e.
Storm Cost Recovery Rider:



17

--------------------------------------------------------------------------------




i.
The Storm Cost Recovery Rider ("SCRR") will remain in place as a placeholder
tariff. DP&L will file a future application if it seeks any recovery of costs
from major storms. This non‑bypassable rider will include Operating and
Maintenance ("O&M") expenses incurred for all storms that are determined to be
"Major Events," which is defined in O.A.C. 4901:1-10-01 as incidents that cause
an electric utility’s "System Average Interruption Duration Index" ("SAIDI") to
exceed the threshold outlined in section 4.5 of standard 1366-2003 as adopted in
the "IEEE Guide for Electric Power Distribution Reliability Indices."  No level
of expenses for major storms will be in base rates, meaning that there will be
no baseline for which an amount over would be considered. Therefore, all
prudently-incurred expenses that are incremental to base rates would be
considered for recovery.  This would include, among other things, the amounts
over the first forty hours of labor in a given week as well as overtime paid for
union and management employees.  If any mutual assistance revenue is received
for storm repairs done in other markets, the straight-time labor portion of this
would be deducted from the Company’s storm rider recovery request to avoid
potential double-recovery.  Any capital assets would be addressed through the
Company’s Distribution Investment Rider once populated as proposed in the
pending distribution rate case or the next base rate case.



18

--------------------------------------------------------------------------------




ii.
Carrying charges at the last approved cost of debt would be accrued from the
point of deferral until recovery begins.  Recovery would generally be over one
year; however, if the deferred amount is large, the Company may request a longer
recovery period to lessen the impact on rates.  The Company will file yearly its
SCRR by April 1 of each year and Staff will complete its audit with the
Commission’s approval for rates to be effective around August 1 of each year.
The cost allocation of the SCRR to tariff classes will be based on base
distribution revenues and will be a monthly charge per customer account.

iii.
If the pending distribution rate case (Case No. 15-1830-EL-AIR) is not approved,
then any future recovery will be offset by the three-year average of major storm
repair expenses (less any outlier storms) until a future case decides an amount,
if any, to be considered in base rates.

f.
Uncollectible Rider: As originally proposed in DP&L's distribution rate case
(Case No. 15-1830-EL-AIR), DP&L will implement an Uncollectible Rider to recover
the uncollectible expense through a non-bypassable, annually filed true-up rider
with the exception that DP&L will recover uncollectible expense associated with
bypassable standard service offer rates through a bypassable component of the
Uncollectible Rider. This Rider will recover uncollectible expense that has
historically been



19

--------------------------------------------------------------------------------




included in individual rate components and will track and recover actual costs.
Implementation of this Rider also represents the removal of uncollectible
expense from other individual rate components except for the historical
uncollected uncollectible PIPP amounts up to the effective date of the rider.
DP&L will address any uncollectible expense included in base distribution rates
in the annual true-up filing of this rider, which will include an adjustment to
revenue until new base distribution rates are in place. In addition, any amounts
written off as uncollectible that are ultimately recovered will be credited back
to the rider.  Carrying charges (at the last approved cost of debt) will be
included within the calculation of the over- or under-collection in the annual
true-up mechanism.
VII.
Cogeneration

1.    Within 30 days of a Commission ruling on this Stipulation, DP&L will file
an application for tariff approval to amend its cogeneration tariff in
accordance with the most recent revisions to 4901:1-10-34 (Compliance with
PURPA) of the Ohio Administrative Code.
VIII.
Miscellaneous

1.     Within ten days of a final appealable Order by the Commission approving
this Stipulation without material modification, all Signatory and Non‑Opposing
Parties will take all steps necessary to withdraw any notice or notices of
appeal they have filed in Supreme Court of Ohio Case Nos. 2017-204, 2017-205,
2017-241.
2.    DP&L withdraws its request for a Clean Energy Rider.


20

--------------------------------------------------------------------------------




IX.
Competitive Retail Market Enhancements

1.    No later than sixty (60) days after a Commission order approving this
Stipulation with or without modifications, Staff will request that the
Commission conduct a rule review to establish parameters to all for
non-commodity billing in all electric distribution utility service territories.
DP&L agrees to provide for a non-commodity billing on a customer’s utility bills
after the Commission has evaluated and approved billing requirements for
non-commodity billing in a rule review process or another proceeding. DP&L will
be permitted to seek cost recovery associated with providing non-commodity
billing in part from CRES providers utilizing non-commodity billing and other
third parties and ratepayers equally in another proceeding, with any application
for cost recovery to be submitted on an expedited basis to ensure timely
implementation of non-commodity billing. Notwithstanding any provision to the
contrary in this Section IX.1, DP&L shall submit an application to the
Commission to establish non-commodity billing and parameters and to establish
any terms for cost recovery by DP&L no later than eighteen (18) months after the
date a Commission order issues approving this Stipulation with or without
modification. Any Signatory Parties or Non‑Opposing Parties to this Stipulation
may challenge the prudency of those costs..
2.    DP&L agrees to work with Staff, RESA, and IGS to determine the parameters
of a two-year pilot supplier consolidated billing program for any CRES provider
that is qualified and interested. The purpose of the pilot will be to provide
the industry with data and information on the practicality of a supplier
consolidated billing implementation in the Ohio electric choice market.


21

--------------------------------------------------------------------------------




a.
The participating CRES providers will agree to comply with all bill requirement
administrative code rules and work with Staff and DP&L on consumer safeguards,
including Ohio Administrative Code Chapter 4901:1-21 (without waiver unless
recommended by Staff).

b.
Participating CRES providers agree to provide Staff and DP&L any and all
information related to the pilot.

c.
DP&L and participating CRES providers will meet to determine a methodology to
govern implementation, including, but not limited to, the method of transfer and
payment to the DP&L of customer charges, as well as credit and collection
procedures and purchase of receivables at 100%, without recourse. Staff will be
invited to participate in the meetings.

d.
The methodology to govern the pilot shall be established no later than twelve
months from a final Commission order approving a Stipulation in these
proceedings.

e.
Due to the nature of a pilot program, the supplier consolidated billing pilot
will be limited to 2,500 customers per CRES provider for the first six months of
active implementation:

i.
Based upon biannual review and approval by Staff, DP&L, and participating CRES
providers, the customer participation cap shall be incrementally increased by
2,500 customers each six months not to exceed 10,000 customers for any
individual CRES provider then



22

--------------------------------------------------------------------------------




participating in the program over the two-year term of the pilot program. Unless
otherwise approved by Staff and DP&L, the total number of customers
participating in the pilot program shall not exceed 60,000 customers. At any
time, if it is determined that a CRES provider is adequately performing under
the pilot program, Staff and DP&L may increase the amount of customers that the
CRES provider may serve under the pilot program, if the 60,000 cap has not been
met.
ii.
Existing customers may remain on the supplier consolidated billing program upon
completion of the two-year term of the pilot until otherwise ordered by the
Commission.

iii.
RESA and/or participating CRES providers retain the right to petition the
Commission to expand the pilot caps or terms pending Commission consideration of
future consolidated billing orders.

f.
Costs related to DP&L's implementation of the pilot supplier consolidated
billing program will be shared 50 percent by participating CRES providers, and
DP&L will develop and provide all interested CRES providers with an estimate of
the total implementation costs, with the exception that DP&L will provide a
credit of $150,000.00 toward the CRES provider portion of these costs.  That
credit shall be funded by DP&L through shareholder dollars and be implemented
through a one-



23

--------------------------------------------------------------------------------




time payment to RESA which will then allocate that payment at its discretion. 
DP&L shall submit such payment to RESA within thirty (30) days after DP&L
provides an estimate of the total implementation costs to interested CRES
providers. CRES providers that enter the program after its implementation must
agree to reimburse other participating CRES providers on a pro-rata basis to
ensure a fair allocation of the implementation costs to be shared by
participating CRES providers. DP&L's 50 percent share will be recovered in the
Regulatory Compliance Rider (RCR). Any requests for cost reimbursement by DP&L
to participating CRES providers shall include documentation supporting the
request for cost reimbursement. Staff may study the costs needed to implement
the pilot and include an analysis of the type of costs needed to expand the
program and how that should be allocated among the participating CRES providers.
Notwithstanding DP&L’s ability to recover its 50 percent share of the
implementation costs, DP&L shall file in a separate proceeding an application
for Commission approval of recovery for any portion of DP&L’s 50% share of the
implementation costs that exceed $1,500,000.00. Any Signatory Parties or
Non‑Opposing Parties to this Stipulation may challenge the prudency of those
costs.
g.
During the pilot development and methodology implementation phase, DP&L will
work with participating CRES providers and Staff to determine the appropriate
implementation timeline in which participating CRES



24

--------------------------------------------------------------------------------




providers may begin billing under the pilot. In addition, metrics will be
determined in order to study the results of the pilot program.
h.
Participating CRES providers shall not prohibit a customer from returning to
DP&L for consolidated billing.

i.
Participating CRES providers shall not charge a late payment fee greater than
DP&L's tariffed late payment fee.

j.
By the conclusion of the two-year pilot program, Staff may file a report on the
program that may include recommendations on the program, which may include
expansion or retirement.

k.
Any participating CRES provider's competitively sensitive information acquired
by DP&L and Staff under the pilot supplier consolidated billing program shall be
afforded the appropriate confidential treatment.

3.    DP&L agrees to the following Tariff changes:
i.
Sheet G8, page 6 ¶2.1 first paragraph, retain the existing 30-calendar day time
for approving a supplier's registration: "The Company shall approve or
disapprove the supplier's registration within thirty (30) calendar days of
receipt of complete registration information from the supplier. The thirty (30)
day time period may be extended for up to thirty (30) days for good cause shown,
or



25

--------------------------------------------------------------------------------




until such other time as is mutually agreed to by the supplier and the Company."
ii.
Sheet G8, page 21 ¶9.2, existing language should be modified to recognize that
CRES Providers may be required to disclose customer-specific information by the
Public Utilities Commission of Ohio or a court: "* * * The AGS shall keep all
Customer-specific information supplied by the Company confidential unless the
AGS has the Customer's authorization to do otherwise or unless permitted to be
disclosed per Ohio Administrative Code Rule 4901:1-21-10."

iii.
Sheet G8, page 25 ¶12.1(c), modify existing language to not require CRES
Providers to pay amounts in bona fide dispute: "In the event of a dispute as to
the amount of any bill, the AGS will notify the Company of the amount in dispute
and the AGS will pay to the Company the total bill including the disputed amount
not in bona fide dispute."

iv.
Sheet G8, page 26 ¶12.2, modify existing language to recognize that not paying
amounts in bona fide dispute will cause the AGS to be deemed delinquent: "In the
event the AGS fails to make payment to the Company of all amounts not in bona
fide dispute on or before the due date as described above, and such failure of



26

--------------------------------------------------------------------------------




payment is not corrected within two (2) calendar days after the Company notifies
the AGS to cure such failure, * * *."
X.
Individual Signatory Parties

1.    The provisions in this Section shall expire when the DMR expires, or when
an equivalent economic stability charge intended to provide financial stability
to DP&L or DPL Inc., whether proposed in this case or another future proceeding,
expires.8
2.    City of Dayton
a.
On or before January 1, 2018, DP&L will explore a joint partnership with the
City of Dayton and the University of Dayton's Hanley Sustainability Institute
for a program supporting mutual goals for all three of the organizations.

b.
DP&L will provide $50,000 annually (no more than five payments total) for
residential energy education and reduction programs in the City of Dayton.
During the first year, this $50,000 annual spending shall be funded by
shareholders. This $50,000 in annual spending thereafter will be proposed for
recovery through subsequent Energy Efficiency Portfolio filings. In the event
that the Commission determines that these program costs do not qualify for
recovery in the Energy Efficiency Rider, or if the Energy Efficiency Rider no
longer exists, the $50,000 in annual funding will be funded by shareholders.



27

--------------------------------------------------------------------------------




c.
DP&L will participate in the Property Assessed Clean Energy ("PACE") program in
partnership with the Montgomery County Port Authority, for qualifying projects
in the City of Dayton. DP&L will contribute $100,000 annually (no more than five
payments total) to a fund to be used to pay up to 50% of a property owner's
escrowed reserve requirement. DP&L will also contribute $50,000 annually (no
more than five payments total) to a revolving loan fund to support energy
upgrades for small and micro businesses within the City that are not eligible
for PACE funding. During the first year, this $150,000 in annual spending shall
be funded by shareholders. This $150,000 in annual spending will thereafter be
proposed for recovery through subsequent Energy Efficiency Portfolio filings. In
the event the Commission determines that these program costs do not qualify for
recovery in the Energy Efficiency Rider, or if the Energy Efficiency Rider no
longer exists, the $150,000 in annual funding will be funded by shareholders.
DP&L will provide funding for those programs for 2017 within 30 days of the
Commission's approval or modification of the ESP. DP&L will provide the funding
for each subsequent year of the ESP by no later than January 15th of each
calendar year.

d.
DP&L will provide and install all necessary equipment on the DP&L side of the
meter to support system safety and reliable service at the Dayton International
Airport. Among other things, DP&L will install three-phase



28

--------------------------------------------------------------------------------




reclosers and load break centers, which will allow the customer to transfer
between its circuits and supply and execute all agreements to allow for the
instantaneous transfer of power, including any and all interconnect agreements
to support system safety and reliable service at the Dayton International
Airport. In addition to making the aforementioned improvements on the DP&L side
of the meter, DP&L further agrees to provide all necessary improvements to
customer equipment ("customer-side improvements") to allow the customer to
transfer between its circuits. The cost to DP&L of making those improvements
shall not exceed $50,000. All costs in excess of $50,000 to make customer-side
improvements shall be the responsibility of the Dayton International Airport.
e.
All City of Dayton accounts existing at the time of execution of this
Stipulation will be exempt from paying any redundant service charges, including
the Redundant Service Rider or equivalent rider, which seek to recover the costs
of providing standby or backup service.

f.
AES agrees to maintain DP&L's operating headquarters in the City of Dayton,
Ohio. DP&L agrees to discuss with the City of Dayton any plans to move DP&L’s
operating headquarters from MacGregor Park to an alternate location within the
City of Dayton, at least ninety (90) days before any move is to occur. If DP&L's
operating headquarters are moved out of the MacGregor Park facility to an
alternate location within the City



29

--------------------------------------------------------------------------------




of Dayton, then the City of Dayton shall have an option to purchase the
approximately one hundred twenty five (125) acres and improvements comprising
DPL's MacGregor Park facility, under the following terms and conditions:
i.
If DP&L receives a bona fide offer to purchase the MacGregor Park property, and
such offer contains a written commitment that the use for the MacGregor Park
property by the bona fide offeror falls within the definition of a Business Park
as codified in the City of Dayton Zoning Code, or should the City of Dayton
otherwise acknowledge in writing that DP&L has a planned use for the MacGregor
Park property that satisfies the City of Dayton's reasonable expectations and
requirements regarding land use, planning and development, at the City of
Dayton's sole discretion, then the City of Dayton's option for the MacGregor
Park property shall immediately expire and the requirements of paragraph
ii. below shall no longer apply and shall be deemed void. Under such
circumstances, DP&L shall provide the City of Dayton written notice of the bona
fide offer and a complete description of the details of such planned use in
order to allow the City of Dayton to certify that such use satisfies the Zoning
Code requirements and/or the City of Dayton's reasonable expectations and
requirements at the City of Dayton's sole discretion. The City of Dayton shall



30

--------------------------------------------------------------------------------




have up to fifteen (15) days after DP&L's written notice to provide to DP&L a
written response accepting or rejecting DP&L's request for certification, which
response shall not be unreasonably withheld or delayed. Failure to provide such
written response shall cause Dayton's option for the MacGregor Park property to
expire without further notice.
ii.
If DP&L receives a bona fide offer to purchase the MacGregor Park property that
DP&L chooses to accept and such bona fide offer does not satisfy the
requirements of paragraph (i), then DP&L shall within fifteen (15) days after it
receives the offer give to the City Manager of Dayton written notice that shall
identify for the City Manager the amount of the bona fide offer and set an
option price for the City of Dayton in an amount not to exceed one hundred five
percent (105%) of such bona fide offer ("City Option Price"). The City of Dayton
must notify DP&L in writing within thirty (30) calendar days of the date DP&L
gives written notice to the City of Dayton of its decision to acquire the
MacGregor Park property for the City Option Price, or else the option expires
without further notice. If within thirty (30) calendar days of the date DP&L
gives written notice to the City of Dayton and the City of Dayton provides
written notice that it will exercise its option to purchase the MacGregor Park
property at the City Option Price,



31

--------------------------------------------------------------------------------




then the City of Dayton must acquire the MacGregor Park property at a closing
within ninety (90) days of its written notice to DP&L or else the option expires
without further notice.
g.
DP&L agrees to work with the City of Dayton to develop a job training program
targeted at Dayton residents. The parties agree to work cooperatively to
establish the terms of that program.

h.
DP&L agrees to provide special hiring outreach for City of Dayton residents. The
outreach will include DP&L hosting an annual job fair for City of Dayton
residents detailing both current job opportunities and recommended educational
pathways. DP&L will take reasonable measures to provide advance notice to the
City of Dayton of upcoming DP&L job postings. DP&L will also make reasonable
efforts to identify and recruit City of Dayton residents who graduate from
Sinclair Community College to fill open job positions for which they are
qualified.

i.
DP&L will contribute $200,000 annually (no more than five payments total) to
assist the City of Dayton in providing economic development programs and
providing essential city services to residents, including low-income residents.
These funds shall not be recoverable from customers. DP&L will provide the
funding for those programs for 2017 within 30 days of the Commission's approval
or modification of the ESP, subject to the provisions set forth in Section XI.5.
DP&L will provide the funding



32

--------------------------------------------------------------------------------




for each subsequent year of the ESP by no later than January 15th of each
calendar year.
3.    Edgemont/Ohio Partners for Affordable Energy
a.
DP&L shall contribute $565,000 of shareholder dollars annually to benefit
electric consumers at or below 200% of the federal poverty line or customers at
risk of losing electric service. This amount includes $115,000 for DP&L's Gift
of Power program and $450,000 for the Community Action Partnership.

4.    Honda
a.
DP&L agrees that Honda may avail itself of either the Automaker Incentive under
Section IV.1.a.ii. or the Ohio Business Incentive under Section IV.1.a.iii.

b.
DP&L agrees to Honda's current energy efficiency opt-out status for the term of
the ESP. If Honda elects to opt-out under the provisions in ORC 4928.6611, no
costs associated with any energy efficiency assistance that DP&L may provide to
Honda shall be recovered through DP&L’s energy efficiency rider.

c.
DP&L will conduct meetings with Honda suppliers no less frequently than annually
to discuss bill components, to sign up for an energy audit, and a discussion on
energy star, conservation and demand response.



33

--------------------------------------------------------------------------------




d.
DP&L and Honda will work together to develop and automate Energy Star bench
marking for Honda suppliers in DP&L’s service territory.

e.
DP&L will conduct a meeting of customers and other interested parties no less
frequently than annually to discuss investment in advanced/smart grid
infrastructure and renewable infrastructure. The customer group may provide
recommendations to DP&L to set priorities, investment amounts and timing of any
construction. If DP&L follows the recommendations developed in cooperation with
this working group then members of the group will support DP&L with a
Stipulation if any filing required by this investment is opposed.

5.    Ohio Hospital Association
a.
In a manner that is consistent with DP&L's existing EE/PDR plan, DP&L will work
with the Ohio Hospital Association ("OHA") on an annual energy efficiency
program targeted at OHA members in the DP&L territory. OHA agrees to hold the
funds as may be necessary from year to year in order to accomplish the listed
purposes. The intent will be to partner with OHA to encourage and increase OHA
members' participation in cost effective energy efficiency measures at the
facilities.

i.
DP&L will provide OHA $200,000 per year to promote and obtain significant
energy/demand savings among OHA members through efforts including Energy Star
benchmarking, hospital energy



34

--------------------------------------------------------------------------------




audits, education related to energy efficiency and demand reduction, meetings
with hospital facility directors and members of hospital c-suites, and
presentations that champion energy efficiency, hospital resilience and
energy-related actions to mitigate climate change and related issues. During the
first year, the $200,000 in funding for OHA shall be funded by shareholders.
During the remaining years, the $200,000 in funding shall be proposed for
recovery through subsequent Energy Efficiency Portfolio filings. In the event
that the Commission determines that this $200,000 in funding does not qualify
for recovery in the Energy Efficiency Rider, or if the Energy Efficiency Rider
no longer exists, the $200,000 will be funded by shareholders. The funding
described in this paragraph of the Stipulation is separate from the commitments
set forth in the Case No. 16-649-EL-POR. In addition, DP&L and OHA will
collaborate to determine the level of funding from this pool of dollars to
contribute to projects throughout the year to appropriately incentivize OHA
members to implement EE/PDR projects, which should include a preference for OHA
members that have below average Energy Star scores.
ii.
DP&L and OHA will work together to develop and automate Energy Star benchmarking
for OHA members in DP&L’s service territory.



35

--------------------------------------------------------------------------------




iii.
DP&L will eliminate any charges associated with the Alternate Feed Charge that
currently are being charged to certain OHA members, and it will exempt OHA
members from paying that charge as requested in DP&L's pending Distribution Rate
Case.

6.    PWC
a.
The Company will provide People Working Cooperatively, Inc. ("PWC") $200,000
annually to fund PWC’s programs which assist DP&L’s low-income, elderly, and
disabled customers. During the first year, the $200,000 in funding for PWC shall
be funded by shareholders. During the remaining years, the $200,000 in funding
shall be proposed for recovery through subsequent Energy Efficiency Portfolio
filings. In the event the Commission determines that the $200,000 for PWC does
not qualify for recovery in the Energy Efficiency Rider, or if the Energy
Efficiency Rider no longer exists, the $200,000 will be funded by shareholders.
The Parties agree that the funding described in this paragraph of the
Stipulation is separate from the $200,000 the Company agreed to provide PWC to
fund its pilot program in Case No. 16-649-EL-POR, and also agree that this
paragraph shall not be cited as precedent regarding any future funding for PWC’s
pilot program or any other potential funding for PWC.

XI.
Other Provisions



36

--------------------------------------------------------------------------------




1.    In arm's-length bargaining, the Signatory Parties have negotiated terms
and conditions that are embodied in this Stipulation. This Agreement involves a
variety of difficult, complicated issues that would otherwise be resolved only
through expensive, complex, protracted litigation. This Stipulation contains the
entire Agreement among the Signatory Parties, and embodies a complete settlement
of all claims, defenses, issues and objections in these proceedings. The
Signatory Parties agree that this Stipulation is in the best interests of the
public and urge the Commission to adopt it.
2.    All Signatory and Non-Opposing Parties, other than DP&L, will not support
their filed testimony. DP&L may offer its testimony and exhibits as further
evidentiary support for this Stipulation, and will file supplemental testimony
in support of this Stipulation. Except as modified by this Stipulation, DP&L's
Application in these matters is approved. Nothing in this subsection prohibits
any Signatory Party or Non-Opposing Party from filing testimony or submitting
evidence in support of the Stipulation.
3.    This Stipulation is a consensus among the Signatory Parties of an overall
approach to rates in this proceeding. It is submitted for the purposes of this
case alone and should not be understood to reflect the positions that an
individual Signatory Party may take as to any individual provision of the
Stipulation standing alone, nor the position a Signatory Party may have taken if
all of the issues in this proceeding had been litigated. Nothing in this
Stipulation shall be used or construed for any purpose to imply, suggest or
otherwise indicate that the results produced through the compromise reflected
herein represent fully the objectives of any Signatory Party. This Stipulation
is submitted for purposes of this proceeding only, and is not deemed binding in
any other proceeding, except as expressly provided herein, nor is it to be
offered or


37

--------------------------------------------------------------------------------




relied upon in any other proceedings, except as necessary to enforce the terms
of this Stipulation. The willingness of Signatory Parties to sponsor this
document currently is predicated on the reasonableness of the Stipulation taken
as a whole.
4.    The Signatory Parties will support the Stipulation if the Stipulation is
contested.9 In order to provide certainty to customers, parties, and Applicant,
the Signatory Parties and Non‑Opposing Parties agree that in DP&L's pending
Electric Rate Case, Nos. 15-1830-EL-AIR, 15-1831-EL-AAM, 15-1832-EL-ATA, no
party will seek to support any attempt to withdraw, curtail, or revise any
provision of this settlement or to revise the provisions or benefits of this
Stipulation. However, nothing in this Stipulation prohibits the Signatory
Parties and Non-Opposing Parties from contesting issues in the distribution rate
case (Case No. 15-1830-EL-AIR) that are not otherwise addressed in this
Stipulation.10 
5.    This Stipulation is conditioned upon adoption of the Stipulation by the
Commission in its entirety and without material modification. If the Commission
rejects or modifies all or any part of this Stipulation, any Signatory Party
shall have the right to apply for rehearing. If the Commission does not adopt
the Stipulation without material modification upon rehearing, or if the
Commission makes a material modification to any Order adopting the Stipulation
pursuant to any reversal, vacation and/or remand by the Supreme Court of Ohio,
then within thirty (30) days of the Commission's Entry on Rehearing or Order on
Remand: (a) any Signatory Party may withdraw from the Stipulation by filing a
notice with the Commission ("Notice of Withdrawal"); or (b) DP&L may terminate
and withdraw from the Stipulation by filing a notice ("Utility Notice").11 Upon
the filing of such Utility Notice by DP&L, the Stipulation shall immediately
become null and void. No Signatory Party shall file a Notice of


38

--------------------------------------------------------------------------------




Withdrawal or Utility Notice without first negotiating in good faith with the
other Signatory Parties to achieve an outcome that substantially satisfies the
intent of the Stipulation. If a new agreement achieves such an outcome, the
Signatory Parties will file the new agreement for Commission review and
approval. If the discussions to achieve an outcome that substantially satisfies
the intent of the Stipulation are unsuccessful, and a Signatory Party files a
Notice of Withdrawal, then the Commission will convene an evidentiary hearing to
afford that Signatory Party the opportunity to contest the Stipulation by
presenting evidence through witnesses, to cross-examine witnesses, to present
rebuttal testimony, and to brief all issues that the Commission shall decide
based upon the record and briefs. If the discussions to achieve an outcome that
substantially satisfies the intent of the Stipulation are successful, then some
or all of the Signatory Parties shall submit the amended Stipulation to the
Commission for approval after a hearing if necessary.


IN WITNESS THEREOF, the undersigned Signatory Parties agree to this Stipulation
and Recommendation as of this 13th day of March, 2017. The undersigned Signatory
Parties request the Commission to issue its Opinion and Order approving and
adopting this Stipulation.




39

--------------------------------------------------------------------------------




THE DAYTON POWER AND LIGHT COMPANY




By: ___________________________
          Jeffrey S. Sharkey




 
DPL INC.






By: ___________________________
          Jeffrey S. Sharkey
STAFF OF THE PUBLIC UTILITIES COMMISSION OF OHIO






By:___________________________ 
          Thomas McNamee


 
CITY OF DAYTON, OHIO






By:___________________________ 
          N. Trevor Alexander





40

--------------------------------------------------------------------------------






RETAIL ENERGY SUPPLY ASSOCIATION








By:___________________________ 
         Michael J. Settineri(12)


 
EDGEMONT NEIGHBORHOOD COALITION






By:____________________________ 
          Ellis Jacobs


INTERSTATE GAS SUPPLY, INC./IGS ENERGY






By:__________________________ 
          Joseph Oliker




 
PEOPLE WORKING COOPERATIVELY, INC.








By:__________________________ 
          Devin D. Parram
OHIO HOSPITAL ASSOCIATION








By:___________________________ 
          Richard L. Sites
 
OHIO ENERGY GROUP








By:___________________________
          Michael L. Kurtz
 
OHIO PARTNERS FOR AFFORDABLE ENERGY






By:___________________________
          Colleen Mooney


 


THE KROGER COMPANY








By:___________________________
          Angela Paul Whitfield













41

--------------------------------------------------------------------------------




IN WITNESS THEREOF, the undersigned Non-Opposing Parties agree not to challenge
this Stipulation and Recommendation as of this 13th day of March, 2017.


ENERNOC, INC.






By:___________________________ 
          Joel E. Sechler
 
HONDA OF AMERICA, MFG., INC.






By:___________________________
          N. Trevor Alexander
 
INDUSTRIAL ENERGY USERS-OHIO






By:___________________________ 
          Frank P. Darr


 
 
OHIO MANUFACTURERS' ASSOCIATION ENERGY GROUP






By:___________________________
          Kimberly W. Bojko



42

--------------------------------------------------------------------------------




____________________________


1IGS, RESA, and Ohio Manufacturers' Association Energy Group ("OMAEG") do not
support but agree not to oppose Section II.2. of the Stipulation taking into
consideration the Stipulation as a package. IGS', RESA's, and OMAEG's
non-opposition shall not be relied upon in any other forum or proceeding.


2"Non-Opposing Parties" shall be those parties that sign this Stipulation as
Non-Opposing Parties.


3The expiration of the current RSC shall have no effect upon, or invoke, this
provision.


4See footnote 3.


5RESA and IGS do not oppose Section V.c. of this Stipulation.


6Staff is not barred from opposing recovery of the OVEC deferral. RESA and IGS
do not support but agree not to oppose Section VI.1.a.i. and ii. of the
Stipulation.


7Each Signatory Party or Non-Opposing Party (or the members of a Signatory Party
or Non-Opposing Party) shall each be eligible to designate up to three accounts
to participate in the pilot program even if such participation causes the total
number of participating accounts to exceed 50. This provision does not limit any
Signatory Party or Non-Opposing Party (or members of a Signatory Party or
Non-Opposing Party) from utilizing more than three of the eligible 50 accounts
to the extent the account otherwise qualifies for participation in the pilot
program pursuant to this Stipulation.


8See supra n.3.


9RESA, IGS, OMAEG, and Kroger are not obligated to file testimony or briefs
supporting the Stipulation.


10For avoidance of doubt, resolution of DP&L's current distribution rate case in
Case No. 15-1830-EL-AIR may result in allocation of costs to the SSO rate and
therefore, IGS and RESA are not prohibited from advocating for unbundling or
changes to SSO rate or supplier tariffs in that proceeding or any other
distribution rate case.
 
11IGS and RESA agree not to oppose part (b) of Section XI.5.


12RESA's signature to this Amended Stipulation is not effective unless all
Signatory Parties to the January 30, 2017 Stipulation and Recommendation filed
in this docket either sign this Amended Stipulation or agree in writing not to
oppose this Amended Stipulation.










43

--------------------------------------------------------------------------------






CERTIFICATE OF SERVICE
I certify that a copy of the foregoing Amended Stipulation and Recommendation
has been served via electronic mail upon the following counsel of record, this
13th day of March, 2017.
Thomas McNamee
Natalia Messenger
Public Utilities Commission of Ohio
30 East Broad Street, 16th Floor
Columbus, OH 43215-3793
Email:
thomas.mcnamee@ohioattorneygeneral.gov
natalia.messenger@ohioattorneygeneral.gov
 
Attorneys for PUCO Staff
Frank P. Darr (Counsel of Record)
Matthew R. Pritchard 
McNees Wallace & Nurick
21 East State Street, 17th Floor
Columbus, OH 43215
Email: fdarr@mwncmh.com 
    mpritchard@mwncmh.com
Attorneys for Industrial Energy Users – Ohio
William J. Michael (Counsel of Record) 
Andrew S. Garver 
Kevin F. Moore
Ajay Kumar
Office of the Ohio Consumers' Counsel
10 West Broad Street, Suite 1800
Columbus, OH 43215-3485
Email: william.michael@occ.ohio.gov 
   andrew.garver@occ.ohio.gov 
   kevin.moore@occ.ohio.gov 
   ajay.kumar@occ.ohio.gov 

Attorneys for the Ohio Consumers' Counsel


David F. Boehm
Michael L. Kurtz
Kurt J. Boehm
Jody Kyler Cohn
Boehm, Kurtz & Lowry
36 East Seventh Street, Suite 1510
Cincinnati, OH 45202
Email: dboehm@BKLlawfirm.com 
    mkurtz@BKLlawfirm.com 
    kboehm@BKLlawfirm.com 
    jkylercohn@BKLlawfirm.com
Attorneys for The Ohio Energy Group
Kimberly W. Bojko
James D. Perko, Jr.
Carpenter Lipps & Leland LLP
280 North High Street, Suite 1300
Columbus, OH 43215
Email: bojko@carpenterlipps.com 
   perko@carpenterlipps.com
Attorneys for The Ohio Manufacturers' Association Energy Group
Joseph Oliker (Counsel of Record)
Matthew White
Evan Betterton
IGS Energy
6100 Emerald Parkway
Dublin, OH 43016
Email: joliker@igsenergy.com 
   mswhite@igsenergy.com 
   Ebetterton@igsenergy.com
Attorney for IGS Energy



1

--------------------------------------------------------------------------------






 
Kevin R. Schmidt
88 East Broad Street, Suite 1770
Columbus, OH 43215
Email: schmidt@sppgrp.com
Attorney for The Energy Professionals of Ohio
Evelyn R. Robinson
2750 Monroe Boulevard
Audubon, PA 19403
Email: evelyn.robinson@pjm.com

Attorney for PJM Interconnection, L.L.C.
 
Jeffrey W. Mayes
Monitoring Analytics, LLC
2621 Van Buren Avenue, Suite 160
Valley Forge Corporate Center
Eagleville, PA 19403
Email: jeffrey.mayes@monitoringanalytics.com
Attorneys for Monitoring Analytics, LLC as
The Independent Market Monitor for PJM
Joel E. Sechler (Counsel of Record)
Carpenter Lipps & Leland
280 N. High St., Suite 1300
Columbus, OH 43215
Email: sechler@carpenterlipps.com
Gregory J. Poulos 
EnerNOC, Inc.
P.O. Box 29492
Columbus, OH 43229
Email: gpoulos@enernoc.com
Attorneys for EnerNOC, Inc.
 
Trent Dougherty
1145 Chesapeake Ave., Suite 1
Columbus, OH 43212-3449
Email: tdougherty@the OEC.org

Attorney for Ohio Environmental
Council
Angela Paul Whitfield
Carpenter Lipps & Leland LLP
280 Plaza, Suite 1300
280 North High Street
Columbus, OH 43215
Email: paul@carpenterlipps.com
Attorney for The Kroger Co.
 
Miranda Leppla
Ohio Environmental Council
1145 Chesapeake Ave., Suite 1
Columbus, OH 43212-3449
Email: mleppla@the OEC.org
Attorney for the Environmental Defense Fund
Colleen Mooney
Ohio Partners for Affordable Energy
231 West Lima Street
P.O. Box 1793
Findlay, OH 45839-1793
Email: cmooney@ohiopartners.org
Attorney for Ohio Partners for Affordable Energy
 
Michael D. Dortch
Richard R. Parsons 
Kravitz, Brown & Dortch, LLC
65 East State Street, Suite 200
Columbus, OH 43215
Email: mdortch@kravitzllc.com 
   rparsons@kravitzllc.com
Attorneys for Calpine Energy Solutions LLC
Madeline Fleisher
Kristin Field
Environmental Law & Policy Center
21 West Broad Street, Suite 500
Columbus, OH 43215
Email: mfleisher@elpc.org 
   kfield@elpc.org
Attorneys for The Environmental Law & Policy Center



2

--------------------------------------------------------------------------------




Richard C. Sahli
Richard C. Sahli Law Office, LLC
981 Pinewood Lane
Columbus, OH 43230-3662
Email: rsahli@columbus.rr.com
Christopher M. Bzdok (pro hac vice)
Olson Bzdok & Howard, P.C.
420 East Front Street
Traverse City, MI 49686
chris@envlaw.com
Tony G. Mendoza, Staff Attorney (pro hac vice) 
Kristin Henry, Senior Staff Attorney (pro hac vice) 
Sierra Club Environmental Law Program
2101 Webster Street, 13th Floor
Oakland, CA 94612
Email: tony.mendoza@sierraclub.org 
   kristin.henry@sierraclub.org
Attorneys for Sierra Club
 
Michelle Grant
Dynegy Inc.
601 Travis Street, Suite 1400
Houston, TX 77002
Email: michelle.d.grant@dynegy.com
Attorneys for Dynegy Inc.


Lisa M. Hawrot 
Spilman Thomas & Battle, PLLC
Century Centre Building
1233 Main Street, Suite 4000
Wheeling, WV 26003
Email: lhawrot@spilmanlaw.com
Derrick Price Williamson 
Spilman Thomas & Battle, PLLC
1100 Bent Creek Blvd., Suite 101
Mechanicsburg, PA 17050
Email: dwilliamson@spilmanlaw.com
Carrie M. Harris 
Spilman Thomas & Battle, PLLC
310 First Street, Suite 1100
P.O. Box 90
Roanoke, VA 24002-0090
Email: charris@spilmanlaw.com
Steve W. Chriss
Senior Manager, Energy Regulatory Analysis
Greg Tillman
Senior Manager, Energy Regulatory Analysis
Wal-Mart Stores, Inc.
2001 SE 10th Street
Bentonville, AR 72716-0550
Email: Stephen.Chriss@walmart.com 
    Greg.Tillman@walmart.com
Attorneys for Wal-Mart Stores East, LP
and Sam's East, Inc.



3

--------------------------------------------------------------------------------






Michael J. Settineri
Stephen M. Howard
Gretchen L. Petrucci 
Ilya Batikov
William A. Sieck 
Vorys, Sater, Seymour and Pease LLP
52 E. Gay Street
Columbus, OH 43215
Email: mjsettineri@vorys.com 
   smhoward@vorys.com 
   glpetrucci@vorys.com 
   ibatikov@vorys.com 
   wasieck@vorys.com 
Attorneys for Dynegy Inc.,
PJM Power Providers Group, and
Retail Energy Supply Association
Glen Thomas
1060 First Avenue, Suite 400
King of Prussia, PA 19406
Email: gthomas@gtpowergroup.com
Sharon Theodore
Electric Power Supply Association
1401 New York Ave. NW 11th Floor
Washington, DC
Email: stheodore@epsa.org
Steven D. Lesser
James F. Lang
N. Trevor Alexander
Mark T. Keaney
Calfee, Halter & Griswold LLP
41 South High Street
1200 Huntington Center
Columbus, OH 43215
Email: slesser@calfee.com 
   jlang@calfee.com 
   talexander@calfee.com 
   mkeaney@calfee.com
Attorneys for The City of Dayton and
Honda of America Mfg., Inc.
John R. Doll
Matthew T. Crawford
Doll, Jansen & Ford
111 West First Street, Suite 1100
Dayton, OH 45402-1156
Email: jdoll@djflawfirm.com 
   mcrawford@djflawfirm.com
Attorneys for Utility Workers of
America Local 175
Laura Chappelle
201 North Washington Square, Suite 910
Lansing, MI 48933
Email: laurac@chappelleconsulting.net
Attorneys for PJM Power Providers Group
Ellis Jacobs
Advocates for Basic Legal Equality, Inc.
130 West Second Street, Suite 700 East
Dayton, OH 45402
Email: ejacobs@ablelaw.org
Attorney for Edgemont Neighborhood Coalition
Richard L. Sites
Ohio Hospital Association
155 East Broad Street, 3rd Floor
Columbus, OH 43215-3620
Email: rick.sites@ohiohospitals.org
Matthew W. Warnock
Dylan F. Borchers
Bricker & Eckler LLP
100 South Third Street
Columbus, OH 43215-4291
Email: mwarnock@bricker.com 
   dborchers@bricker.com
Attorneys for The Ohio Hospital Association



4

--------------------------------------------------------------------------------






Amy B. Spiller
Jeanne W. Kingery
Elizabeth H. Watts
Duke-Energy Ohio, Inc.
139 East Fourth Street
1303-Main
Cincinnati, OH 45202
Email: amy.spiller@duke-energy.com 
   jeanne.kingery@duke-energy.com 
   elizabeth.watts@duke-energy.com
Attorneys for Duke-Energy Ohio, Inc.
Carl Tamm, President
Classic Connectors, Inc.382 Park Avenue East
Mansfield, OH 44905
Email: crtamm@classicconnectors.com


Terrence N. O'Donnell
Raymond D. Seiler
Christine M.T. Pirik
William V. Vorys
Dickinson Wright PLLC
150 East Gay Street, Suite 2400
Columbus, OH 43215
Email: todonnell@dickinsonwright.com 
   rseiler@dickinsonwright.com 
   cpirik@dickinsonwright.com 
   wvorys@dickinsonwright.com
Attorneys for Mid-Atlantic Renewable
Energy Coalition
John F. Stock
Orla E. Collier 
Benesch, Friedlander, Coplan & Aronoff LLP
41 South High Street, 26th Floor
Columbus, OH 43215
Email: jstock@beneschlaw.com 
   ocollier@beneschlaw.com
Attorneys for Murray Energy Corporation  
and Citizens to Protect DP&L Jobs
C. David Kelley, Prosecutor
Dana N. Whalen
110 West Main Street
West Union, OH 45693
Email: prosecutorkelley@usa.com 
   dana.whalen@adamscountyoh.gov 
 
Attorneys for Adams County, Ohio,
Monroe Township, Ohio, Sprigg Township,
Manchester Local School District, and Adams County Ohio Valley School District


 
Devin D. Parram
Bricker & Eckler LLP
100 South Third Street
Columbus, OH 43215-4291
Email: dparram@bricker.com
Attorney for People Working
Cooperatively, Inc.





/s/ Jeffrey S. Sharkey                
Jeffrey S. Sharkey
1157529.1


5